Case 3:18-cv-00737-MMH-JRK Document 106 Filed 07/17/20 Page 1 of 5 PageID 5495




                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                   JACKSONVILLE DIVISION


    FREEDOM MORTGAGE
    CORPORATION, a New Jersey
    Corporation,

                  Plaintiff,

    v.                                                       Case No. 3:18-cv-737-J-34JRK

    DON DANIEL, an individual, et al.,

                  Defendants.



                                            ORDER

           THIS CAUSE is before the Court on Defendants Guild Mortgage Company, Don

    Daniel, Diane Bennett, Robert DiGiore and Eric Spicher’s Motion for Leave to File Partial

    Motion for Summary Judgment (Dkt. No. 104; Motion) filed on July 1, 2020. In the Motion,

    these Defendants seek leave to file a motion for partial summary judgment despite the

    long since passage of the deadline for filing all dispositive motions. See generally Motion;

    Order (Dkt. No. 71) (amending the Court’s previously entered Case Management and

    Scheduling Order (Dkt. No. 41) and setting a dispositive motion filing deadline of October

    30, 2019). Plaintiff filed a response in opposition to the Motion on July 13, 2020. See

    Plaintiff’s Response in Opposition to Defendants’ Motion for Leave to File Partial Motion

    for Summary Judgment (Dkt. No. 105; Response). Upon review, the Court finds that the

    Motion is due to be denied.

           Despite the fact that the instant Motion exceeds 20 pages, Defendants have failed

    to even attempt to explain why the filing of a motion for partial summary judgment is either
Case 3:18-cv-00737-MMH-JRK Document 106 Filed 07/17/20 Page 2 of 5 PageID 5496




    necessary or warranted at this late date. First, the Court observes that Defendants have

    not made any effort to show excusable neglect to warrant relief under Rule 6(b), Federal

    Rules of Civil Procedure (Rule(s)). Defendants appropriately cite Pioneer Inv. Servs. Co.

    v. Brunswick Assocs. Ltd. P’ship 1 as setting forth the factors to be considered in

    determining whether a party has established excusable neglect. See Motion at 10. 2

    However, they essentially ignore two critical factors in determining whether any delay is,

    in fact, excusable – the reason for the delay, including whether it was within the reasonable

    control of the movant and whether the movant acted in good faith. Indeed, Defendants

    make no attempt whatsoever to give any explanation or reason for failing to file a timely

    motion for summary judgment, much less for waiting eight months after the deadline before

    attempting to do so. Nor do they suggest a reason why any failure to timely file was not

    entirely within their control. As for good faith, Defendants say their Motion is “made in

    complete good faith,” but fail to give any basis for that assertion.                      The record here

    demonstrates that Defendants 1.) did not file a timely motion for full or partial summary

    judgment, 2.) filed a response to Plaintiff’s motion for partial summary judgment in which

    they addressed the claims they seek to challenge in their proposed motion and also filed

    a sur-reply addressing those claims and never even suggested they might wish to, or need

    to, file their own motion, 3.) sought a lengthy continuance of the case without mentioning

    a desire to file an untimely dispositive motion, 4.) dedicated the majority of the instant



    1
       507 U.S. 380 (1993).
    2
       The determination of the existence of excusable neglect is an equitable one, ‘“taking account of all relevant
    circumstances surrounding the party’s omission….’” Advanced Estimating System, Inc. v. Riney, 77 F.3d
    1322 (11th Cir. 1996) (quoting Pioneer, 507 U.S. at 395). The factors to be balanced in making this
    equitable determination include, but are not limited to, “the danger of prejudice, the length of the delay and
    its potential impact on judicial proceedings, the reason for the delay, including whether it was within the
    reasonable control of the movant, and whether the movant acted in good faith.” Id. (quoting Pioneer, 507
    U.S. at 395).




                                                         -2-
Case 3:18-cv-00737-MMH-JRK Document 106 Filed 07/17/20 Page 3 of 5 PageID 5497




    Motion to presenting substantive arguments on the merits of the issues addressed in

    Plaintiff’s motion for partial summary judgment, and 5.) improperly exceeded the page limit

    and also attached the proposed motion for partial summary judgment to the Motion in

    violation of this Court’s Local Rules,3 all of which suggest anything but good faith.

             Next, the Court finds Defendants have failed to show good cause as required for

    an extension of time pursuant to Rule 6(b). See Rule 6 (“The court may, for good cause,

    extend the time . . . .”). And they have failed to make any showing of good cause as

    required by Rule 16(b)(4) for relief from the deadlines set forth in the Court’s operative

    scheduling order. See Rule 16 (“A schedule may be modified only for good cause and

    with the judge’s consent.”). When a court has established a specific deadline for the filing

    of motions, Rule 16 requires that a party establish good cause for seeking leave to file a

    motion after that deadline has expired. See Walters v. Altec Indus., Inc., No. 3:01-CV-

    371-J-12TEM, 2003 WL 22012046, at *1 (M.D. Fla. Mar. 3, 2003); Perez v. Pavex Corp.,

    No. 801CV0069T27MSS, 2002 WL 31500404, at *1 (M.D. Fla. Oct. 18, 2002). “This good

    cause standard precludes modification [of a scheduling order] unless the schedule cannot

    ‘be met despite the diligence of the party seeking the extension.’” See Sosa v. Airprint

    Systems, Inc., 133 F.3d 1417, 1418 (11th Cir. 1998) (quoting Fed. R. Civ. P. 16 advisory

    committee’s note). Indeed, “‘[i]f [a] party was not diligent, the [good cause] inquiry should

    end.’”    Id. (second and third alteration in original) (quoting Johnson v. Mammoth

    Recreations, Inc., 975 F.2d 604, 609 (9th Cir. 1992)).                     Undoubtedly, a party lacks

    diligence when it “has full knowledge of the information” upon which it seeks to rely before

    the deadline passes, but fails to act on it. See S. Grouts & Mortars, Inc. v. 3M Co., 575


    3
     Rule 3.01(d), Local Rules, United States District Court, Middle District of Florida (directing that a party
    seeking leave to file a motion “shall not include, as an attachment or otherwise, the proposed motion. . . .”).




                                                         -3-
Case 3:18-cv-00737-MMH-JRK Document 106 Filed 07/17/20 Page 4 of 5 PageID 5498




    F.3d 1235, 1241 n.3 (11th Cir. 2009). Here, Defendants do not attempt to explain how

    they were diligent or why they could not file the proposed dispositive motion prior to the

    Court’s deadline. Moreover, it appears that Defendants did not act diligently as it is

    evident they have been well aware of the arguments they now wish to present literally for

    months and months.

           Despite these obvious deficiencies, Defendants’ primary rationale in support of

    granting the Motion is the contention that the arguments they intend to raise are

    meritorious and, as such, not addressing them now would cause the Court and parties to

    expend resources unnecessarily. This argument fails for at least two reasons. First, the

    purported merit of the arguments is the very reason Defendants should have been aware

    of the arguments and raised them in a timely motion. Second, permitting Defendants to

    file the untimely motion for partial summary judgment based upon its purported merit

    presupposes the actual merit of the arguments sought to be presented.              Notably,

    Defendants’ contentions regarding the unequivocal merit of the summary judgment

    arguments they now wish to present stand in stark contrast to the arguments in

    Defendants’ Response to Plaintiff’s Motion for Partial Summary Judgment (Dkt. No. 91)

    and Defendants’ Sur-Reply in Response to Plaintiff’s Reply in Further Support of Plaintiff’s

    Motion for Partial Summary Judgment (Dkt. No. 100) in which on the same issues they

    argue that genuine issues of material fact preclude entry of summary judgment.            If

    Defendants truly believed that on the undisputed facts Plaintiff could not carry its burden,

    then they should have said so. See Dadeland Depot, Inc. v. St. Paul Fire, 483 F.3d 1265,

    1268 (11th Cir. 2007) (“The plain language of Rule 56(c) mandates the entry of summary

    judgment … against a party who fails to make a showing sufficient to establish the




                                                -4-
Case 3:18-cv-00737-MMH-JRK Document 106 Filed 07/17/20 Page 5 of 5 PageID 5499




    existence of an element essential to that party’s case, and on which that party will bear the

    burden of proof at trial.”) (quoting Johnson v. Bd. of Regents, 263 F.3d 1234, 1243 (11th

    Cir. 2001) (quoting Celotex Corp. v. Catrett, 477 U.S. 317, 322-23 (1986))) (internal

    quotation marks omitted).

           In short, Defendants have failed to present any rational basis for their failure to file

    the proposed motion in a timely manner, any reason to excuse that failure, or any basis

    on which the Court could find good cause to permit the filing of the proposed motion for

    partial summary judgment eight months after the expiration of the dispositive motion

    deadline. As such, the Motion is due to be denied.

           In light of the foregoing, it is

           ORDERED:

           Defendants Guild Mortgage Company, Don Daniel, Diane Bennett, Robert DiGiore

    and Eric Spicher’s Motion for Leave to File Partial Motion for Summary Judgment (Dkt.

    No. 104) is DENIED.

           DONE AND ORDERED in Jacksonville, Florida this 17th day of July, 2020.




    Copies to:

    Counsel of Record




                                                 -5-
